DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 09/20/2019 in which claims 1-11 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/20/2019, 05/04/2020 and 08/13/2020 have been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 3-4, 6, 9-10 and 12 would be allowable if rewritten to overcome the Claim Objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 3, 4, 6, 9, 10 and 12 are objected to because of the following informalities:
Claim 3 recites in line 2 “measuring a subset of CSI-RS” and it should be “measuring the subset of CSI-RS”.
Claim 3 recites in line 8 “to identify a best CSI-RS resource” and it should be “to identify the best CSI-RS resource”.
Claim 4 recites in line 2 “to identify a best CSI-RS resource” and it should be “to identify the best CSI-RS resource
Claim 6 recites the acronym PUSCH. The acronym Physical Uplink Shared Channel (PUSCH) should be fully titled so one skilled in the art can quickly ascertain the gist of the applicant's invention.
Claim 9 recites in lines 2-3 “indicate a best CSI-RS resource” and it should be “indicate the best CSI-RS resource”.
Claim 9 recites in line 2 “measuring a subset of CSI-RS” and it should be “measuring the subset of CSI-RS”.
Claim 9 recites in line 8 “to identify a best CSI-RS resource” and it should be “to identify the best CSI-RS resource”.
Claim 10 recites in line 2 “to identify a best CSI-RS resource” and it should be “to identify the best CSI-RS resource”.
Claim 12 recites the acronym PUSCH. The acronym Physical Uplink Shared Channel (PUSCH) should be fully titled so one skilled in the art can quickly ascertain the gist of the applicant's invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 7 is directed to a User Equipment (UE), however the claim does not recite any physical structure or hardware of the UE. The claims recites the functions performed by the UE. Thus, it is not clear whether the claim is directed to the UE or to the method performed by the UE, rendering the claim indefinite. For examination purposes, the Examiner interpreted the claim as a method performed by the UE.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (US 2014/0177601), hereinafter “Nishio” in view of Tsai et al. (US 2012/0177006) (provided in the IDS), hereinafter “Tsai”.

As to claim 1, Nishio teaches a method of performing initial beam alignment during a random access (RACH) procedure, by a User Equipment (UE) (Nishio, Fig. 13, [0167], a method implemented in a communication network including a terminal (UE)), the method comprising: 
transmitting a measurement report associated with a target cell to a serving cell in response to a handover event triggered at the UE (Nishio, Fig. 13, [0168]-[0171], the UE transmits a measurement report for a different cell that is the measurement target to the eNB, where the measurement report is transmitted when the measurement result satisfies a condition, such as higher than a predetermined threshold (Th_crs). The measurement report, result and predetermined threshold are used for handover to the different cell as the target cell); 
receiving a handover command comprising at least Channel State Information Reference Signal (CSI-RS) configuration of the target cell through the serving cell (Nishio, Fig. 13, [0177], the UE receives a handover command (ST203) from the eNB, where the handover command includes a CSI-RS measurement list indicating CSI measurements and reporting target in a different macro base station that can be a handover destination); and 
indicating a best CSI-RS resource identifier to the target cell by measuring a subset of CSI-RS resources received in the handover command (Nishio, Fig. 13, [0170], [0177], the UE reports the CSI-RS measurement to the handover base station destination based on the CSI-RS measurement list received in the handover command, where the measurement report includes the cell id of the corresponding CSI-RS that satisfies the reporting condition (CSI-RS id, measurement value, etc.)). 

Nishio teaches the claimed limitations as stated above. Nishio does not explicitly teach the following features: regarding claim 1, performing downlink (DL) synchronization with the target cell on Synchronization signal (SS) blocks.

However, Tsai teaches performing downlink (DL) synchronization with the target cell on Synchronization signal (SS) blocks (Tsai, [0020], [0021], Fig. 2, Fig. 6, [0038]-[0039], Fig. 7, [0040], the UE performs downlink synchronization with the target base station, where the communication with the target base station is performed in frames with edges and boundaries, indicating resource blocks used for the downlink synchronization).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishio to have the features, as taught by Tsai, in order to start performing network reentry procedure (e.g., a random access procedure over a physical random access channel (PRACH)) without additional time delay (Tsai, [0021]).

As to claim 2, Nishio teaches wherein the measurement report includes at least one of: measurements of best SS blocks, corresponding SS block identifier(s) associated with the target cell and measurements of best CSI-RS resources, corresponding CSI-RS resource identifier(s) associated with the target cell (Nishio, Fig. 13, [0168]-[0171], the UE transmits the measurement report for a different cell, where the measurement report includes the cell id of the corresponding CSI-RS), wherein the reported measurements and associated identifiers are above a pre-configured threshold (Nishio, Fig. 13, [0168]-[0171], the measurement report is transmitted when the measurement result satisfies a condition, such as higher than a predetermined threshold (Th_crs)). 

Nishio and Tsai teach the claimed limitations as stated above. Nishio and Tsai do not explicitly teach the following features: regarding claim 5, wherein the best CSI-RS resource identifier to the target cell is indicated in MSG 3 of RACH procedure. 

As to claim 5, Kim teaches wherein the best CSI-RS resource identifier to the target cell is indicated in MSG 3 of RACH procedure (Kim, Fig. 11, [0212]-[0213], the UE reports the CSI for the best CSI-RS through Msg3). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishio and Tsai to have the features, as taught by Kim, in order to reduce delay/latency occurring during communication between a user equipment and a base station, thereby efficiently transmitting and receiving signals and improving the overall throughput of the radio communication system (Kim, [0020]-[0023]).

As to claim 7, Nishio teaches a User Equipment (UE) for performing initial beam alignment during a random access (RACH) procedure (Nishio, Fig. 13, [0167], a terminal (UE) performing a method in a communication network), the UE is configured to: 
transmit a measurement report associated with a target cell to a serving cell in response to a handover event triggered at the UE (Nishio, Fig. 13, [0168]-[0171], the UE transmits a measurement report for a different cell that is the measurement target to the eNB, where the measurement report is transmitted when the measurement result satisfies a condition, such as higher than a predetermined threshold (Th_crs). The measurement report, result and predetermined threshold are used for handover to the different cell as the target cell); 
receive a handover command comprising at least Channel State Information Reference Signal (CSI-RS) configuration of the target cell through the serving cell (Nishio, Fig. 13, [0177], the UE receives a handover command (ST203) from the eNB, where the handover command includes a CSI-RS measurement list indicating CSI measurements and reporting target in a different macro base station that can be a handover destination); and 
indicate a best CSI-RS resource identifier to the target cell by measuring a subset of CSI-RS resources received in the handover command (Nishio, Fig. 13, [0170], [0177], the UE reports the CSI-RS measurement to the handover base station destination based on the CSI-RS measurement list received in the handover command, where the measurement report includes the cell id of the corresponding CSI-RS that satisfies the reporting condition (CSI-RS id, measurement value, etc.)). 

Nishio teaches the claimed limitations as stated above. Nishio does not explicitly teach the following features: regarding claim 7, perform downlink (DL) synchronization with the target cell on Synchronization signal (SS) blocks.

However, Tsai teaches perform downlink (DL) synchronization with the target cell on Synchronization signal (SS) blocks (Tsai, [0020], [0021], Fig. 2, Fig. 6, [0038]-[0039], Fig. 7, [0040], the UE performs downlink synchronization with the target base station, where the communication with the target base station is performed in frames with edges and boundaries, indicating resource blocks used for the downlink synchronization).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishio to have the features, as taught by Tsai, in order to start performing network reentry procedure (e.g., a random access procedure over a physical random access channel (PRACH)) without additional time delay (Tsai, [0021]).

As to claim 8, Nishio teaches wherein the measurement report includes at least one of: measurements of best SS blocks, corresponding SS block identifier(s) associated with the target cell and measurements of best CSI-RS resources, corresponding CSI-RS resource identifier(s) associated with the target cell (Nishio, Fig. 13, [0168]-[0171], the UE transmits the measurement report for a different cell, where the measurement report includes the cell id of the corresponding CSI-RS), wherein the reported measurements and associated identifiers are above a pre-configured threshold (Nishio, Fig. 13, [0168]-[0171], the measurement report is transmitted when the measurement result satisfies a condition, such as higher than a predetermined threshold (Th_crs)).

Nishio and Tsai teach the claimed limitations as stated above. Nishio and Tsai do not explicitly teach the following features: regarding claim 11, wherein the best CSI-RS resource identifier to the target cell is indicated in MSG 3 of RACH procedure.

As to claim 11, Kim teaches wherein the best CSI-RS resource identifier to the target cell is indicated in MSG 3 of RACH procedure (Kim, Fig. 11, [0212]-[0213], the UE reports the CSI for the best CSI-RS through Msg3). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishio and Tsai to have the features, as taught by Kim, in order to reduce delay/latency occurring during communication between a user equipment and a base station, thereby efficiently transmitting and receiving signals and improving the overall throughput of the radio communication system (Kim, [0020]-[0023]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lin et al. (US 2018/0198585) – Downlink reference signals for radio resource management (RRM) measurement.
Ng et al. (US 2015/0092768) – Method and apparatus for discovery signals for LTE advance.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473